 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

rs eee SS Ses ee ne i es es xX
SABBY VOLATILITY WARRANT MASTER
FUND, LTD.,
Plaintift; ORDER
- against - 19 Civ. 10460 (NRB)
PARETEUM CORPORATION, ROBERT H.
TURNER, EDWARD O’DONNELL, DENIS
MCCARTHY, VICTOR BOZZO, ROBERT
LIPPERT, YVES VAN SANTE, and
LUIS JIMENEZ-TUNON,
Defendants.
cee mer a a nr a a ey x

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

The Initial Pretrial Conference that previously was scheduled

for February 25, 2020, see ECF No. 15, is hereby cancelled.

Dated: New York, New York
February 5, 2020

 

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
